Case 1:20-cv-00298-CKK LE

 

: SEI
:
:

FedEx express.

UTLHANDLING FORM

| DEAR CUSTOMER
j 1 YOUR PACKAGE WAS DELAYED DUE TO AN INCORRECT ADDRESS PROVIDED
| | BY THE SHIPPER . WE APOLOGIZE FOR ANY INCONVENIENCE.

1
1
:

    
   
  
    
   

 

 

 

 

 

 

 

 

 

 

DATE iS ae SMS MSG NO ANS
3Se
Bete Ser] AL |X
ATTEMPT 1
ATTEMPT 2

 

 

 

 

 

 

 

 

 

ATTEMPT 3
Trace CTRL Number

ee eC

Bye War Day 3 Day 4 Day 5

- “-,

UTL DAY STICKER
vee

Ensure RTS date is

written on the
sticker

or System

 

Col
Ensure UTL Day Sticker Follows The Below
fia Exe psa oA em .
— a
— oa oe
_— a

 
   

WASHINGTON. DC 20006 US
SIGN: CARR WORKPLACES NO FEI 30,37(a}

'OH.E. SHEIKH ABDULLAH BIN ZAYED
MINISTRY OF FOREIGN AFFAIRS ta!
AL SAUD STREET- AL BATEEN
NEAR INTERCONTINENTAL HOTEL

BILL SENDER

 

 

   

 

foe D ABI REF MCMAHON AND ASSOCIATES (AE) .
fy —
; | a
5 | rae,
; J PM
© fugey 2731 1316 5225 INTL ECONOMY |
S5 AU 391
Fed t
: TL ECONOM
He 7731 1316 5225 IN f

i

FID: 3611019 y6mar7021 WASA

3/9/2021

  
